MEMORANDUM **
Dhinesh Chand Sharma and Sushil Sobhna Roy Sharma, natives and citizens of Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying their application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction *765pursuant to 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we grant the petition for review and remand.
The IJ’s decision does not clearly state whether petitioners established past persecution and whether they were entitled to a rebuttable presumption of well-founded fear. Accordingly, we remand to the BIA for clarification as to petitioners’ asylum and withholding of removal claims. See Recinos De Leon v. Gonzales, 400 F.3d 1185, 1191-92, 1194 (9th Cir.2005).
We do not review petitioners’ CAT claim, because that claim was not presented as part of this petition for review. See Parussimova v. Mukasey, 555 F.3d 734, 738 n. 2 (9th Cir.2009).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.